Authorization for this examiner’s amendment was given in a telephone interview with Mitsuhiro Haraguchi on 10/26/21.

Claims 4 and 17 are cancelled.
Claim 8, line 1 recites the limitation “according to claim 4” has been changed to --according to claim 1--.
	
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a failure detection device comprising a failure detection unit; a torque detection unit with a plurality of torque sensors; a controller configured to control drive of a motor such that the motor outputs continuous torque in an event that the failure detection unit detects failure of the torque detection unit; the controller controls drive of the motor so as to inform the failure of the torque detection unit with vibrations caused by the continuous torque so that vibrations are given to a steering wheel of a vehicle; and the controller sets frequency of the vibrations caused by the continuous torque in a range from 5 Hz to 7 kHz.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.